Exhibit 10.1
 

 
 [f8k052110ex10i_feelgolf0.jpg]
SOLUTIONS
 

 
Barter Media Solutions - Media Funding Agreement
 
THIS AGREEMENT is BETWEEN:
 
National Barter Network LLC
D/b/a Barter Media Solutions, d/b/a Media Funding Solutions
800 N. Rainbow Blvd - Suite 174 - Las Vegas, NV 89107
702-216-2940 (phone) 702-216-2941 (fax)
Represented by Jay Greenlees and Marc Hatch
www.bartermediasolutions.com - www.bartermediasolutions.net -
www.mediafundingsolutions.com 
Hereinafter (" BMS")
 
- And -
 
Feel Golf Co
1354 Dayton St
Salinas, CA USA 93901
831-422-9300-P - X 109        831-422-9301-F
 
Hereinafter ( FEEL )
 
The parties hereby acknowledge that this is a binding legal agreement, and its
terms shall not be modified unless mutually agreed by both parties in writing.
 
1. Relationship of Parties:
BMS is a National Barter Exchange and Services company that provide national
advertising and national media funding through various barter and alternative
finance programs.
 
Feel Golf Co. - A public company, is a producer and distributor of golf products
and is contracting for a $593,050.00 media schedule to be run under the Barter
Media Solutions funding program whereby media is exchanged for a 15% cash
placement fee and inventories acceptable to BMS in the amount of $593,050.00 at
published retail value.
 
2. Media Funding Agreement
BMS agrees to provide FEEL with the attached media campaign, or approved
alternative within the 14 day insertion guidelines, with a trade total of
$593,050.00 and a cash placement fee total of $88,957.50
 
Feel agrees to provide BMS with 15 million Free Trading shares of Feel Golf
Stock
 
BMS agrees to accept the $88,957.50 placement fee in converted value of Free
Trading stock liquidated on the insertion order schedule to fund the placement
fee required to initiate each 4 week phase of the campaign. BMS will liquidate
portions of the 15 million shares as needed to fund the placement fee and
provide FEEL with an accounting of liquidation value.
 
Any excess value after the $88,957.50 has been received by BMS will be applied
to the $593,050.00 media value owed to BMS at the per share value in effect as
of the date of this signing
 
The balance of the $593,050.00 Media Value is to be paid in acceptable inventory
transferred free and clear to the BMS inventory facility or direct to its
clients as outlined on purchase orders supplied by BMS to FEEL at full published
retail value.
Current Acceptable Inventory has been identified as Golf Club: "Tsunami" Ceramic
Putter @ 299.00
Other mutually agreeable inventories available in quantities of greater than 500
pieces or additional shares of free Trading stock may be used to pay the balance
of the $593,050.00 Media Value
 
3. Terms of Media Placements
 
 
 

--------------------------------------------------------------------------------

 
 
·  
All ads and clients are subject to approval by the media property

·  
Advertisers may not have been a cash paying client or have contacted the local
sales department within the past 12 months.

·  
Creative delivered 14 days prior to start date.

·  
Affidavits are supplied within approximately 2 weeks of the end of the run or
the end of the month for what ran in that month.

·  
Log reports and pre-logs are requested on a regular basis and are made available
at the discretion of the system.

·  
Delivery plus or minus 5% is considered final delivery

·  
No Refunds on Cancellations -- Changes available within 14 day insertion
guidelines

·  
We are not responsible for any claims or liability for advertiser's content &
will not be responsible for errors in content on creative supplied

·  
Jurisdiction & venue for this agreement shall lie in Clark County, Nevada.

·  
No terms or conditions other than those set forth herein shall bind parties.

·  
This agreement may be modified only in writing and signatures. No oral
representations shall supersede the terms of this

·  
Agreement. The individual(s) below warrant that they have the full legal
authority to sign this agreement on behalf of their respective parties.

 
4. Governing Law and 3urisdiction:
This Agreement shall be governed by the laws of the State of Nevada and in Clark
County and both parties shall submit to the jurisdiction of the state and
federal courts and to seek remedy by court-sanctioned arbitration prior to
resorting to tort action.
 
5. Modification:
No verbal modification of this Agreement shall be made. No modification of this
Agreement shall be made unless a memorandum regarding same is executed by an
executive officer of both parties. No agent, employee, or other representative
of either party is empowered to alter any terms of this Agreement hereof, unless
done so in writing and signed by an executive officer of both parties.
 
6. Entire Agreement/Severability:
This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter of this Agreement, and supersedes all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof. If any
provision of this Agreement is determined by any court to be invalid, illegal,
or unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal, or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement. Should a change in
ownership and/or management of either party occur - This agreement and its terms
and conditions and obligations of the parties shall remain intact and shall
transfer to party's new owner(s) and/or management. Each of the undersigned
represent that they have the legal authority to bind their respective party to
this agreement
 
AGREED, UNDERSTOOD & ACCEPTED:
 
For: Feel Golf


/s/ Lee Miller   Lee Miller   CEO   6/1/10 Signature   Print Name   Title   Date

 
For BMS:

 

              Signature   Print Name   Title   Date